Title: From John Adams to American Academy of Arts and Sciences, 1790
From: Adams, John
To: American Academy of Arts and Sciences



Gentlemen of the American Accademy of Arts and Sciences
1790

As I rise to speak in this place it is natural for me as well as for every one present, to recollect and to deplore the loss of my predecessor, our late amiable President: whose plentiful fortune and powerful connections; relation to foreign Accademies and Universities extensive reputation; accomplishments as a Schollar, Statesman, philosopher and accadamician; Virtue as a man; merit as a patriot, and piety as a Christian, rendered him an honor to this—his native country and an ornament to the age in which he lived.  The recollection is to me the more affecting because having ever lived with him in habits of humble friendship this is not the first time that with very unequal powers and advantages, it has been my lot to be called to succeed him.  In 1770 elected by the town of Boston their representative in the Legislature in the place of Mr. Bowdoin, then elected into the Council of the Province; in 1773 appointed with him A committee by the two houses to prepare a State of the claims of the province to their lands at the Westward; in 1773 and 1774 having had the honor in common with him and many others of the governors negative as Councellors elected.  In 1774 appointed with him to represent the Massachusetts Bay in the general Congress at Philadelphia; In 1779 esteeming it the most precious portion of my life to cooperate with him and many other patriots in the formation of the Constitution of this Commonwealth, and to have been appointed with him and his honor the present lieutenant governor the subcommittee who made the draught of it: I entertain no apprehension of any sinister interpretations for thus briefly enumerating the principal periods in which his uniform wisdom virtue piety and benevolence appeared to me more peculiarly excellent, because every one who hears me must be disposed, I will not say to pardon but applaud my ambition of associating myself with so illustrious a character and of connecting my name as much as possible with his.
As there are many members of this body so greatly superior to me in all the branches of the arts and sciences the unanimity with which your unexpected suffrages have promoted me to succeed in this place can be ascribed not to any uncommon merit toward this society, but chiefly to your respect for the nation in whose general government I hold at present by their unmerited favor so respectable a station.  With a just sense of my own insufficiency for this high honor I recollect with a degree of satisfaction some early endeavors in 1779 to remove the objections in the minds of several gentlemen of influence in society against the establishment of such an accademy and to persuade them to promote it: particularly Mr. Bowdoin and another invaluable friend the late Doctor Cooper.  The motives to this zeal originated in a full conviction that Accademies like this have been great blessings to mankind, as they have supplied the defects and corrected the errors of the ordinary seminaries of Learning for the instruction of youth.  Schools colleges and Universities for the education of youth are indispensibly necessary in every civilized nation: and in our own Country in particular, have raised this people among the powers of the world to their present rank so respectable for their population, commerce, agriculture manufactures Arts Sciences but above all for the rectitude of their morals, the politeness of their manners and the purity of their religion.  May they ever be cherished and supported by the people as the best means of the preservation and perfection, prosperity and happiness, Grandeur and Glory of their Country.  And oh I trow our venerable Alma Mater!  Thy glory has been like that of the moon among the lesser stars or rather like a rising sun spreading its radiance over the whole earth.  May it shine more and more unto the perfect day!
Universities however have defects and are under restraints, from which Accademies like this are exempted. Sedentary and domestic in their nature they have not the same means or opportunities for enterprize: Responsible to the parents of youth as well as to the public at large they are necessarily more confined not only by the established superstition where there is one, by the predominant religion where there is none established: by the form of civil government: by the natural policy; by popular prejudices by the fashionable philosophy; and by the nature of their own government, than accademies.  Accademies consisting of gentlemen of mature years selected from all orders ranks, and professions upon a footing of equality with each other bring together information acquired by study experience travel, conversation and business in war and peace at home and abroad and are not embarassed with those delicacies and apprehensions of giving offence to the weak the ignorant the superstitious or the arbitrary part of mankind as the Universities are and in prudence ought to be.
Although to enumerate and illustrate all the particulars in which accademies have been useful would lead me far beyond my limits; yet there is one so remarkable that it may with propriety be selected and dilated on, as the great cause of the present enlightened condition and liberal temper of the world; I mean the revival, the propagation and establishment of the only true method of Philosophizing by experiment.
But in the choise of those, upon whom shall they confide or what shall they require of those who aspire to their favors, why at this moment they have not regard to the peculiar exigencies of the Society.
This new career presents works less brilliant perhaps to the judgement of an age, when pleasure & amusement are become the only affair, but infinitely more useful in the object; It offers them a new Science to cultivate; to discover unknown affinities—to discuss the greatest interests, to develop and establish truths essential to the happiness of men; to root up prejudices;—to combat and destroy deadly errors.  Is not a work like this worthy of their application and researches? Have we not labored sufficiently for the agreement?  Shall we do nothing for the utility?
The more publick levity and frivolity persists in not encouraging and in dispraising all but agreeable talents; and the more the Societies of wise men devoted to the well being of their institution, as well as to the ornament of Society ought to strive to support solid studies in their distributions of true glory.
